DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 and 12/04/2020 have been considered by the examiner.
Specification
The substitute specification filed 07/25/2018 is acknowledged and has been approved for entry by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the profile line of the first surface section" in line 14 and "the profile line of the second surface section" in line 18.  There is insufficient antecedent basis for these limitation in the claims. The examiner suggests amending the claims to recite "a profile line of the first surface section" in line 14 and "a profile line of the second surface section" in line 18.
Claims 2-20 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satake (US 2018/0029424 A1 – of record as family member EP 3275698 B1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Satake teaches a pneumatic tire 1 comprising: a tread portion 2 provided with a plurality of shoulder lateral grooves 16 – (only 1 shown in the transverse cross-sectional view below) extending axially outwardly to the tread edge and then radially inwardly from the tread edge.
[AltContent: arrow][AltContent: textbox (18b has a more inward pathway than 18a)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoulder block side surfaces)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 And a plurality of shoulder blocks 17 divided by the shoulder lateral grooves, wherein each of the shoulder blocks has a side surface 18 extending radially inwardly from the tread edge. The side surface includes a first surface section 18a and a second surface section 18b which are arranged in the circumferential direction of the tire, and protrude outward of the tire than the groove bottom surfaces of the shoulder lateral grooves 16. In a tire meridian section including the first surface section, the profile line of the first surface section extends from the tread edge to a position corresponding to a position of the radial inner ends of the shoulder lateral grooves, and in a tire meridian section including the second surface section 18b, the profile line of the second surface section extends from the tread edge to a position corresponding to the above said position of the radial inner ends of the shoulder lateral grooves through a path inward of the tire than that of the profile line of the first surface section, see depiction above.
Regarding claims 2-3, each of the shoulder lateral grooves 16 comprises:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Secondary portion)][AltContent: textbox (Main portion)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


 A main portion extending axially outwardly at least to a position corresponding to the tread edge, and a secondary portion extending radially inwardly from the main portion through between the adjacent shoulder blocks while inclining toward one side in the tire circumferential direction at an angle θ with respect to the main portion; the angle being 25° - 45° which meets the claimed range of 20° - 45°, see figure above, [0039]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 4-6, the profile line of the first surface section 18a is a straight line.
Regarding claims 13-16, in each of the shoulder blocks, the total length ∑L2 in the tire circumferential direction of the second surface section or sections 18b measured at the tread edge
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (L2)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 is not less than 0.3 times and not more than 0.7 times the width W3 – (construed as length L0) in the tire circumferential direction of the shoulder block 18 measured at the tread edge.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2007/0012389 A1), in view of at least one of Satake (US 2018/0029424 A1 – of record as family member EP 3275698 B1), in view of Miyoshi (JP 2000-280711 A – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Ito discloses a pneumatic tire 1 comprising: a tread portion 2 provided with a plurality of shoulder lateral grooves 9 extending axially outwardly to the tread edge E and then radially inwardly from the tread edge, and a plurality of shoulder blocks 10 divided by the shoulder lateral grooves.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


While Ito discloses each of the shoulder blocks has a side surface extending radially inwardly from the tread edge; it does not explicitly disclose the side surface has a first and second surface section.
Satake discloses a tire suitable for providing a pneumatic tire capable of exerting excellent mud performance while improving durability of the sidewall portion, see [0004]. The tire is configured to have:
[AltContent: arrow][AltContent: textbox (18b has a more inward pathway than 18a)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoulder block side surfaces)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A plurality of shoulder blocks 17 divided by the shoulder lateral grooves, wherein each of the shoulder blocks has a side surface 18 extending radially inwardly from the tread edge. The side surface includes a first surface section 18a and a second surface section 18b which are arranged in the circumferential direction of the tire, and protrude outward of the tire than the groove bottom surfaces of the shoulder lateral grooves 16. In a tire meridian section including the first surface section, the profile line of the first surface section extends from the tread edge to a position corresponding to a position of the radial inner ends of the shoulder lateral grooves, and in a tire meridian section including the second surface section 18b, the profile line of the second surface section extends from the tread edge to a position corresponding to the above said position of the radial inner ends of the shoulder lateral grooves through a path inward of the tire than that of the profile line of the first surface section, see depiction above.
Miyoshi discloses a pneumatic tire suitable for improved traveling performance on mud and wandering performance on a paved road, see [0005]. The tire is configured to have:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

A plurality of shoulder blocks portions B1, B22 divided by lateral grooves G2, wherein each of the shoulder blocks has a side surface 9, 10 extending radially inwardly from the tread edge. The side surface includes a first surface section 9 and a second surface section 10 which are arranged in the circumferential direction of the tire, and protrude outward of the tire than the groove bottom surfaces of the shoulder lateral grooves. 
In a tire meridian section including the first surface section 9, the profile line of the first surface section extends from the tread edge to a position corresponding to a position of the radial inner ends of the shoulder lateral grooves, and
In a tire meridian section including the second surface section 10, the profile line of the second surface section extends from the tread edge to a position corresponding to the above said position of the radial inner ends of the shoulder lateral grooves through a path inward of the tire than that of the profile line of the first surface section.
Thus, updating the tread pattern of Ito with shoulder block portions of Satake and/or Miyoshi would advantageously provide Ito’s tire with a means for improving driving performance in mud as well as increased protection of the sidewall.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shoulder blocks of Ito in the claimed manner as taught by Satake and Miyoshi to provide the tire with the aforementioned benefits.
Regarding claims 2-3, each of the shoulder lateral grooves 16 comprises:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Secondary portion)][AltContent: textbox (Main portion)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


 A main portion extending axially outwardly at least to a position corresponding to the tread edge, and a secondary portion extending radially inwardly from the main portion through between the adjacent shoulder blocks while inclining toward one side in the tire circumferential direction at an angle θ with respect to the main portion; the angle being 25° - 45° which meets the claimed range of 20° - 45°, see figure above, [0039]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 4-6, the profile line of the first surface section 18a is a straight line.
Regarding claims 7-12, modified Ito discloses the claimed profile line limitations. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (H2)][AltContent: textbox (H1)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

That is, the profile line of the second surface section has the most distant position from the profile line of the first surface section when these profile lines are superimposed, and the radial dimension H2 from the tread edge to the most distant position is not more than 0.5 times the radial dimension H1 from the tread edge to the above-said position of the radial inner ends of the shoulder lateral grooves. To the extent the prior art does not explicitly disclose the claimed feature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size of curvature of the shoulder block surface section to be within the claimed parameter in order to improve rutability in mud as discussed by Miyoshi. 
Regarding claims 13-16, in each of the shoulder blocks, the total length ∑L2 in the tire circumferential direction of the second surface section or sections 18b measured at the tread edge
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (L2)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 is approximately 0.5 times W3 – (construed as not less than 0.3 times and not more than 0.7 times the length L0 in the tire circumferential direction of the shoulder block 18 measured at the tread edge.
Regarding claims 18-19, modified Ito discloses the tread portion is provided with a pair of shoulder circumferential grooves 6 extending continuously in the tire circumferential direction to divide the shoulder blocks, and a crown circumferential groove 5 extending continuously in the tire circumferential direction, and crown blocks 8 are formed between the crown circumferential groove and the shoulder circumferential grooves; and the crown circumferential groove is a straight groove, and the shoulder circumferential grooves are zigzag grooves, see [0048]; and
Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2007/0012389 A1), in view of at least one of Satake (US 2018/0029424 A1 – of record as family member EP 3275698 B1), in view of Miyoshi (JP 2000-280711 A – of record) as applied to claim 1 above, and alternatively further in view of Hanami (US 2013/0312889 A1).
Regarding claim 17, it is readily seen in modified Ito that for the shoulder block 18 having its entirety have the profile of 18a – (construed as V0). That a volume of block material removed to create the profile of 18b – (construed as V1) would represent at least 40% of the total volume of block material before removal – (meets the claimed volume condition of 0.2 <= (V0 – V1)/V0 <= 0.6. To the extent, the prior art does not explicitly disclose the claimed condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, since: Hanami discloses a pneumatic tire suitable for simultaneously achieving a high level of both mud drainage and traction performance, see [0005]. And where forming a block portion in which the thickness of the block gradually decreases can ensure a volume of the grooves equivalent to the amount of gradual reduction of the block. With this structure, mud drainage can be ensured even in the overlapping region where the blocks overlap in projection in the circumferential direction, i.e. even in the block portion that achieves traction performance, see [0033]. In order words, the amount of material removed has direct effect on the mud drainage and traction performance of the block portion. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the block according to the claimed volume condition, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to form the shoulder blocks as claimed for the purpose of optimizing the mud drainage and traction performance of the shoulder block portions.
Regarding claim 20, modified Ito as best depicted in FIG. 2 discloses the use of straight lateral groves to divide the land portion. To the extent, the prior art does not explicitly disclose the claimed straight lateral grooves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, since: Hanami discloses a pneumatic tire suitable for simultaneously achieving a high level of both mud drainage and traction performance, see [0005]. And where a crown land portion is divided by straight lateral grooves 4a.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749